Case 2:20-cv-05232-NIQA Document 1-4 Filed 10/20/20 Page 1 of 3




  EXHIBIT A
         Case 2:20-cv-05232-NIQA Document 1-4 Filed 10/20/20 Page 2 of 3
                                                               EXHIBIT A




September 26, 2018

RE:

       Chris Gardier


       DOB:
       SSN:            3224

Attn TransUnion Dispute Department:

       I am sending you this dispute letter on behalf of my client listed above. The following
account(s) has a balance of $0 with a late status. This is simply incorrect. If my client owes them
no money and has no payments that are behind, then it is impossible for their current status to be
listed as late. Please see below:
Data Furnisher         Account Number          Status                               Balance
FIDELITY DEPOSIT               9352****        Account 30 Days Past Due Date        $0




       If this incorrect information is not removed or corrected from my client’s credit report
further action might be instituted under 15 U.S.C. § 1681. If necessary or required, we will obtain
local and licensed counsel to aid in this matter. The data furnisher that we are disputing above has
a lengthy history of FCRA violations, which that can be proven by viewing PACER. Please let
this serve notice that the information that they have in the past, as well as the current credit data
that they are providing you is inaccurate and cannot be trusted. Please respond to this dispute by
sending your investigation results to my law firm, McCarty & Raburn Law Firm, A Consumer
Law Firm PLLC, 3000 Custer Road, Suite 270 #1501, Plano, TX 75075.

                       3000 CUSTER ROAD, SUITE 270 # 1501| PLANO, TX 75075
 National Toll Free: (877) 994-3289; Baton Rouge: (225) 412-2777; Dallas: (214) 296-9240; Miami: (305)
        507-9200; Atlanta: (678) 935-7424; Philadelphia: (610) 968-1133 Tyler: (214) 296-9240
       Case 2:20-cv-05232-NIQA Document 1-4 Filed 10/20/20 Page 3 of 3




      Sincerely,



      Jonathan Raburn




                      3000 CUSTER ROAD, SUITE 270 # 1501| PLANO, TX 75075
National Toll Free: (877) 994-3289; Baton Rouge: (225) 412-2777; Dallas: (214) 296-9240; Miami: (305)
       507-9200; Atlanta: (678) 935-7424; Philadelphia: (610) 968-1133 Tyler: (214) 296-9240
